     Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 1 of 7 Page ID #:719




 1

 2
                                                                            12/17/2020
 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                  ) Case No.: CR 20-00068-CJC-1
                                                )
12                                              )
                 Plaintiff,                     )
13                                              )
           v.                                   )
14                                              ) ORDER OF DETENTION
                                                )
15
     JOSHUA JENKINS,                            )
                                                )
16                                              )
                 Defendant.                     )
17                                              )
                                                )
18                                              )
                                                )
19                                              )
                                                )
20                                              )
                                                )
21

22

23   I. INTRODUCTION & BACKGROUND
24

25         Defendant Joshua Jenkins is charged with five crimes related to a conspiracy
26   involving an armed robbery of a pharmaceutical delivery truck. (Dkt. 1 [hereinafter
27   “Indictment”].) Specifically, he is charged with (1) conspiracy to commit interference
28   with commerce by robbery, (2) interference with commerce by robbery, (3) conspiracy to

                                                -1-
      Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 2 of 7 Page ID #:720




 1   possess with intent to distribute controlled substances, (4) possession with intent to
 2   distribute controlled substances, and (5) brandishing a firearm in furtherance of a crime
 3   of violence and drug trafficking offense. (Id.) The indictment alleges that Defendant
 4   hijacked a pharmaceutical delivery truck at gunpoint and stole over $62,000 of
 5   prescription drugs for distribution. (See id. at 3.)
 6

 7         On June 9, 2020, the magistrate judge ordered Defendant detained pending trial.
 8   (Dkt. 19). Defendant has since filed two applications for reconsideration of that
 9   detention order, and the magistrate judge denied them both. (Dkts. 34, 59.) Now before
10   the Court is Defendant’s application for review of the magistrate judge’s November 17,
11   2020 order of detention. (Dkt. 65 [hereinafter, “App.”].) For the following reasons,
12   Defendant’s application is DENIED.
13

14   II. LEGAL STANDARD
15

16         The Bail Reform Act permits pretrial detention of a defendant without bail when
17   no condition or combination of conditions would reasonably assure either “the
18   appearance of the person as required” or “the safety of any other person and the
19   community.” 18 U.S.C. § 3142(e). The Government has the burden to prove by a
20   preponderance of the evidence that the defendant poses a serious risk of flight or to prove
21   by clear and convincing evidence that the defendant poses a danger to the community.
22   See 18 U.S.C. § 3142(e), (f). When determining whether to release or detain a defendant,
23   courts consider (i) the nature and circumstances of the offenses charged, (ii) the weight of
24   the evidence against the defendant, (iii) the history and characteristics of the defendant,
25   and (iv) the nature and seriousness of the danger to the community that would be posed
26   by the defendant’s release. 18 U.S.C. § 3142(g).
27

28   //

                                                   -2-
     Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 3 of 7 Page ID #:721




 1         When there is probable cause to believe that a defendant committed certain serious
 2   crimes enumerated in § 3142(e)(3), the Bail Reform Act creates a rebuttable presumption
 3   that the defendant is ineligible for bail. The offenses charged in the Indictment here
 4   trigger that presumption. See 18 U.S.C. § 3142(e)(3). “The presumption is not erased
 5   when a defendant proffers evidence to rebut it; rather the presumption remains in the case
 6   as an evidentiary finding militating against release, to be weighed along with other
 7   evidence relevant to factors listed in § 3142(g).” United States v. Hir, 517 F.3d 1081,
 8   1086 (9th Cir. 2008) (quotations omitted). “Although the presumption shifts a burden of
 9   production to the defendant, the burden of persuasion remains with the government.” Id.
10

11         The Bail Reform Act also permits “the temporary release of the [defendant],” when
12   “the judicial officer determines such release to be necessary for preparation of the
13   [defendant’s] defense or for another compelling reason.” 18 U.S.C.A. § 3142(i).
14

15   III. DISCUSSION
16

17         Defendant seeks pretrial release under both 18 U.S.C. § 3142(e) and § 3142(i).
18

19         A.     Defendant is Not Entitled to Release Under § 3142(e)
20

21         The Bail Reform Act permits pretrial detention of a defendant without bail when
22   no condition or combination of conditions would reasonably assure either “the
23   appearance of the person as required” or “the safety of any other person and the
24   community.” 18 U.S.C. § 3142(e). Here, the Court finds by clear and convincing
25   evidence that no condition or combination of conditions would reasonably assure the
26   safety of the community. First, both the nature of the offenses charged and the evidence
27   supporting those charges are strong evidence of Defendant’s danger to the community.
28   The indictment alleges that Defendant hijacked a pharmaceutical delivery truck at

                                                  -3-
         Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 4 of 7 Page ID #:722




 1   gunpoint and stole over $62,000 of prescription drugs for distribution. (Indictment at 3.)
 2   These allegations are supported by cellular phone site data, which reveals that Defendant
 3   was travelling along the same route as the pharmaceutical truck at the time of the
 4   robbery, (see Dkt. 67-2 Ex. C), and Defendant’s text messages, which show him planning
 5   the robbery, attempting to obtain a firearm, and negotiating drug sales following the
 6   robbery, (see Dkt. 67-2 Ex. B).
 7

 8            Second, Defendant has a significant and dangerous criminal history. Since 2007,
 9   he has been convicted of several crimes including firearm possession, battery, burglary,
10   and corporal punishment of his spouse. (Dkt. 67 at 6.) He is also an admitted member of
11   the Crips, a dangerous street gang. (Dkt. 67-2 Ex. G at 3.) And very troubling, he
12   attempted to intimidate a cooperating witness who was detained at the same facility as
13   him by informing other inmates of the witness’s cooperation. (See Dkts. 70, 71.)1
14

15            Defendant argues that an unsecured $236,000 bond combined with his proposed
16   conditions of release can reasonably assure the safety of the community, but the Court is
17   unconvinced. (App. at 4–5, 7.) Because Defendant was already on parole when he
18   committed the alleged robbery, the Court has no reason to believe that court-imposed
19   supervision would prevent him from injuring and intimidating people or otherwise
20   participating in criminal activity if he were released. Accordingly, pretrial release is not
21   warranted because no condition or combination of conditions would reasonably assure
22   the safety of the community.
23

24   //
25

26
     1
       Defendant contends that his witness intimidation is supported only by hearsay, but “the government
27   may proceed in a detention hearing by proffer or hearsay.” United States v. Winsor, 785 F.2d 755, 756
     (9th Cir. 1986).
28


                                                       -4-
     Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 5 of 7 Page ID #:723




 1         B.     Defendant is Not Entitled to Release Under § 3142(i)
 2

 3         The Court also concludes that Defendant should not be released temporarily under
 4   18 U.S.C. § 3142(i). Section 3142(i) “permit[s] the temporary release of the [defendant]”
 5   when “such release [is] necessary for preparation of the [defendant’s] defense or for
 6   another compelling reason.” 18 U.S.C. § 3142(i). A defendant bears the burden of
 7   establishing circumstances warranting temporary release under § 3142(i). United States
 8   v. Hernandez, 2020 WL 4287585, at *2 (C.D. Cal. July 24, 2020).
 9

10         Defendant argues that he is entitled to temporary release because (1) his asthma
11   makes him particularly vulnerable to COVID-19 and (2) pandemic-related jail restrictions
12   are impeding preparation of his defense. The Court disagrees.
13

14         First, Defendant’s asthma is not a compelling reason that warrants his temporary
15   release. Courts have typically granted relief under § 3142(i) due to a defendant’s medical
16   condition only “sparingly . . . where, for example, he is suffering from a terminal illness
17   or serious injuries.” United States v. Terrone, 454 F. Supp. 3d 1009, 1018 (D. Nev.
18   2020) (quoting United States v. Hamilton, 2020 WL 1323036, at *2 (E.D.N.Y. Mar. 20,
19   2020)). Defendant has not established that his asthma rises to anywhere near that level.
20   His last asthma attack was five years ago and he has not demonstrated that his asthma is
21   severe, cannot be controlled by medication, or is not being adequately addressed by the
22   facility where he is held. (Dkt. 65-1 at 9); see United States v. Keeton, 457 F. Supp. 3d
23   855, 862 (E.D. Cal. 2020) (denying temporary release under § 3142(i) when “the record
24   does not make clear how severe defendant’s asthma is and whether it is ‘well-controlled’
25   with medication or other forms of care”). “Without more, the mere fact that Defendant’s
26   asthma places him in a clinical population at greater risk of coronavirus infection does
27   not distinguish him from other detainees or inmates with similar medical conditions . . .
28


                                                  -5-
         Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 6 of 7 Page ID #:724




 1   during the current national health crisis.” United States of Am. v. Ryan, 445 F. Supp. 3d
 2   707, 708 (C.D. Cal. 2020).
 3

 4            Second, Defendant’s temporary release is not necessary for the preparation of his
 5   defense. See 18 U.S.C. § 3142(i). Section 3142(i) permits temporary release for the
 6   preparation of a defense only “in rare circumstances” when release is “necessary.”
 7   United States v. Villegas, 2020 WL 1649520, at *1 (C.D. Cal. Apr. 3, 2020) (emphasis
 8   added); 18 U.S.C. § 3142(i). Defendant is currently held at Santa Ana City Jail which
 9   allows one-hour video teleconferencing sessions between defendants and their counsel.
10   (App. at 13.) While Defendant asserts that these sessions have not been “readily
11   available,” (id.), a scarcity of video teleconferencing sessions alone does not establish
12   that release is necessary at this point in time, see Villegas, 2020 WL 1649520, at *1
13   (stating that release is not permitted when it would be merely “helpful, preferable, or
14   even ideal” and requiring that defendants at least “show why less drastic measures—such
15   as . . . alternative means of communication (including in writing[)] . . . would be
16   inadequate”).2 Defendant has neither shown that other means of communication are
17   unavailable nor explained why there is anything “unique about [his] situation—as
18   opposed to all detained defendants who must assist in their defense within the limits of
19   pretrial custody.” See id. Moreover, because Defendant’s trial is not scheduled until
20   April 6, 2020, (Dkt. 61), there is ample time for Defendant and his counsel to either
21   schedule video teleconferencing sessions or avail themselves of alternative means of
22   communication. Accordingly, the Court concludes that Defendant’s temporary release is
23   not “necessary” at this point in time, months before his scheduled trial. See id.
24

25

26   2
       Defense counsel has also shown a desire to meet with Defendant in person, which is one reason why
27   Defendant requested a transfer to this district from a detention center in Arizona. (Dkt. 36 [“Nor can
     legal representation by video and phone compensate for the ability of defense counsel, when preparing
28   for trial, to conduct in-person legal visits.”].) The Court has no information indicating that Defendant
     and counsel cannot meet in person at Santa Ana City Jail.
                                                        -6-
     Case 2:20-cr-00068-CJC Document 76 Filed 12/17/20 Page 7 of 7 Page ID #:725




 1   IV. CONCLUSION
 2

 3         For the foregoing reasons, Defendant’s application for review of the magistrate
 4   judge’s detention order is DENIED.
 5

 6         IT IS FURTHER ORDERED that Defendant be committed to the custody of the
 7   Attorney General for confinement in a corrections facility separate, to the extent
 8   practicable, from persons awaiting or serving sentences or being held in custody pending
 9   appeal.
10

11         IT IS FURTHER ORDERED that Defendant be afforded reasonable opportunity
12   for private consultation with counsel.
13

14         IT IS FURTHER ORDERED that, on order of a Court of the United States or on
15   request of any attorney for the Government, the person in charge of the corrections
16   facility in which Defendant is confined deliver Defendant to a United States marshal for
17   the purpose of an appearance in connection with all court proceedings in this case.
18

19     DATED: December 17, 2020
20

21
                                                HON. CORMAC J. CARNEY
22

23                                            UNITED STATES DISTRICT JUDGE
24   cc: U.S. Attorney General; USM

25

26

27

28


                                                 -7-
